UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Fidelity® Institutional Money Market Funds Money Market Portfolio Class I 11/18/2015 FMPXX A vote for election of the following nominees: 1. Elizabeth S. Acton 2. John Engler 3. Albert R. Gamper, Jr. 4. Robert F. Gartland 5. Abigail P. Johnson 6. Arthur E. Johnson 7. Michael E. Kenneally 8. James H. Keyes 9. Marie L. Knowles 10. Geoffrey A. von Kuhn For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Markwest Energy Partners LP 12/1/2015 MWE Proposal to approve the Agreement and Plan of Merger, dated as of July 11, 2015, as such agreement may be amended from time to time, by and among MPLX LP, MPLX GP LLC, Marathon Petroleum Corporation, Sapphire HoldCo LLC and Markwest Energy Partners, L.P., and the transactions contemplated thereby. For For Issuer Proposal to approve, on an advisory, non-binding basis, the merger-related compensation payments that may become payable to Markwest Energy Partners, L.P.'s named executive officers in connection with the merger. For For Issuer Proposal to approve the adjournment of the Special Meeting, if necessary to solicit additional proxies if there are not sufficient votes to approve Proposal 1 at the time of the Special Meeting. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Sunoco Logistics Partners L.P. 12/1/2015 86764L108 SXL Approval of the Sunoco Partners LLC Long-Term Incentive Plan, as proposed to be amended and restated, which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the Sunoco Partners LLC Long-Term Incentive Plan, as amended and restated as of October 24, 2012, by 10,000,000 common units (the "LTIP Proposal"). For For Issuer Approval of the adjournment of the Special Meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the Special Meeting to approve the LTIP Proposal For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Targa Resources Corp. 2/12/2016 87612G101 TRGP To consider and vote upon a proposal to approve the issuance of shares of common stock of Targa Resources Corp. (the "Company") in connection with the merger contemplated by the Agreement and Plan of Merger, dated as of November 2, 2015, by and among the Company, Spartan Merger Sub LLC, Targa Resources Partners LP and Targa Resources GP LLC ("TRP GP"); For For Issuer To consider and vote upon a proposal to approve one or more adjournments of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve the Company's stock issuance proposal. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Targa Resources Partners, LP 2/12/2016 87611X105 NGLS To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of November 2, 2015. For For Issuer To consider and vote upon, on an advisory, non-binding basis, the compensation payments that may be paid or become payable to the Partnership's named executive officers in connection with the Merger which is refered to as "TRP Compensation Proposal." For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource EQT Corporation 4/20/2016 26884L109 EQT Election of Directors: Vicky A. Bailey For For Issuer Election of Directors: Philip G. Behrman, Ph.D. For For Issuer Election of Directors: Kenneth M. Burke For For Issuer Election of Directors: A. Bray Cary, Jr. For For Issuer Election of Directors: Margaret K. Dorman For For Issuer Election of Directors: David L. Porges For For Issuer Election of Directors: James E. Rohr For For Issuer Election of Directors: Stephen A. Thorington For For Issuer Election of Directors: Lee T. Todd, Jr. Ph.D. For For Issuer Election of Directors: Christine J. Toretti For For Issuer Approval of a Non-Binding Resolution regarding the Compensation of Company's Named Executive Officers for 2015 (Say-on-Pay). For For Issuer Approval of the Company's 2016 Executive Short-Term Incentive Plan. For For Issuer Ratification of Appointment of Independent Registered Public Accounting Firm. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Magellan Midstream Partners, L.P. 4/21/2016 MMP Election of Directors: 1. Walter R. Arnheim 2. Patrick C. Eilers For For Issuer Amendment of Long-Term Incentive Plan For For Issuer Advisory Resolution to Approve Executive Compensation For For Issuer Ratification of Appointment of Independent Auditor For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource EOG Resources, Inc. 4/26/2016 26875P101 EOG Election of Directors: Janet F. Clark For For Issuer Election of Directors: Charles R. Crisp For For Issuer Election of Directors: James C. Day For For Issuer Election of Directors: H. Leighton Steward For For Issuer Election of Directors: Donald F. Textor For For Issuer Election of Directors: William R. Thomas For For Issuer Election of Directors: Frank G. Wisner For For Issuer 2. To ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2016. For For Issuer 3. To approve, by non-binding vote, the compensation of the Company's named executive officers. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Noble Energy, Inc. 4/26/2016 NBL 1A. Election of Director: Jeffrey L. Berenson For For Issuer 1B. Election of Director: Michael A. Cawley For For Issuer 1C. Election of Director: Edward F. Cox For For Issuer 1D. Election of Director: James E. Craddock For For Issuer 1E. Election of Director: Thomas J. Edelman For For Issuer 1F. Election of Director: Eric P. Grubman For For Issuer 1G. Election of Director: Kirby L. Hedrick For For Issuer 1H. Election of Director: David L. Stover For For Issuer 1I. Election of Director: Scott D. Urban For For Issuer 1J. Election of Director: William T. Van Kleef For For Issuer 1K.Election of Director: Molly K. Williamson For For Issuer 2. To ratify the appointment of the independent auditor by the Company's Audit Committee. For For Issuer 3. To approve, in an advisory vote, executive compensation. For For Issuer 4. To consider a stockholder proposal regarding proxy access, if properly presented at the meeting. Against For Shareholder 5. To consider a stockholder proposal regarding climate change, if properly presented at the meeting. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Spectra Energy Corp 4/26/2016 SE Election of Directors: Gregory L. Ebel For For Issuer Election of Directors: F. Anthony Comper For For Issuer Election of Directors: Austin A. Adams For For Issuer Election of Directors: Joseph Alvarado For For Issuer Election of Directors: Pamela L. Carter For For Issuer Election of Directors: Clarence P. Cazalot Jr. For For Issuer Election of Directors: Peter B. Hamilton For For Issuer Election of Directors: Miranda C. Hubbs For For Issuer Election of Directors: Michael McShane For For Issuer Election of Directors: Michael G. Morris For For Issuer Election of Directors: Michael E.J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's Independent Registered Public Accounting firm for fiscal year 2016. For For Issuer Approval of Spectra Energy Corp 2007 Long-Term Incentive Plan, as amended and restated. For For Issuer Approval of Spectra Energy Corp Executive Short-Term Incentive Plan, as amended and restated. For For Issuer An advisory resolution to approve executive compensation. For For Issuer Shareholder proposal concerning disclosure of political contributions. Against For Shareholder Shareholder proposal concerning disclosure of lobbying activities. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource DCP Midstream Partners, LP 4/28/2016 23311P100 DPM To approve the DCP Midstream Partners, LP 2016 Long-Term Incentive Plan (the "Plan"). For For Issuer To approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of the special meeting to approve the Plan. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Occidental Petroleum Corporation 4/29/2016 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: Vicki A. Hollub For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer Advisory Vote Approving Executive Compensation For For Issuer Ratification of Selection of KPMG LLP as Independent Auditors For For Issuer Review Public Policy Advocacy on Climate Against For Shareholder Carbon Legislation Impact Assessment Against For Shareholder Special Shareowner Meetings Against For Shareholder Methane Emmissions and Flaring Against For Shareholder Company Name MeetingDate Cusip Ticker Proposal Vote For/Against Management ProposalSource Cabot Oil & Gas Corporation 5/4/2016 COG Election of Directors: Dorothy M. Ables For For Issuer Election of Directors: Rhys J. Best For For Issuer Election of Directors: Robert S. Boswell For For Issuer Election of Directors: Dan O. Dinges For For Issuer Election of Directors: Robert Kelley For For Issuer Election of Directors: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for its 2016 fiscal year. For For Issuer To approve, by non-binding advisory vote, the compensation of the Company's named executive officers. For For Issuer To consider a shareholder proposal to provide a report on the Company's political contributions. Against For Shareholder To consider a shareholder proposal to amend the Company's "proxy access" bylaw. Against For Shareholder Company Name MeetingDate Cusip Ticker Proposal Vote For/Against Management ProposalSource Anadarko Petroleum Corporation 5/10/2016 APC 1a. Election of Director: Anthony R. Chase For For Issuer 1B. Election of Director: Kevin P. Chilton For For Issuer 1C. Election of Director: H. Paulett Eberhart For For Issuer 1D. Election of Director: Peter J. Fluor For For Issuer 1E. Election of Director: Richard L. George For For Issuer 1F. Election of Director: Joseph W. Gorder For For Issuer 1G. Election of Director: John R. Gordon For For Issuer 1H. Election of Director: Sean Gourley For For Issuer 1I. Election of Director: Mark C. McKinley For For Issuer 1J. Election of Director: Eric D. Mullins For For Issuer 1K. Election of Director: R. A. Walker For For Issuer 2. Ratification of appointment of KPMG LLP as Independent Auditor. For For Issuer 3. Approve an amendment and restatement of the Anadarko Petroleum Corporation 2012 Omnibus Incentive Compensation Plan. For For Issuer 4. Advisory vote to approve named executive officer compensation. For For Issuer 5. Stockholder Proposal - Report on carbon risk. Against For Shareholder Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Targa Resources Corp. 5/17/2016 87612G101 TRGP Election of Directors: 1. Rene R. Joyce 2. Waters S. Davis, IV 3. Chris Tong For For Issuer Ratification of selection of independent auditors For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource ONEOK, Inc. 5/25/2016 OKE Election of Director: Brian L. Derksen For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Randall J. Larson For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director: Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of Oneok, Inc. for the year ending December 31, 2016 For For Issuer An advisory vote to approve Oneok, Inc.'s executive compensation For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource Buckeye Partners, L.P. 6/7/2016 BPL Election of Directors: 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2016. For For Issuer Company Name Meeting Date Cusip Ticker Proposal Vote For/Against Management ProposalSource The Williams Companies, Inc. 6/27/2016 WMB To approve the adoption of the Agreement and Plan of Merger (the "Merger Agreement") among Energy Transfer Equity, L.P., Energy Transfer Corp LP ("ETC"), Energy Transfer Corp GP, LLC, LE GP, LLC, Energy Transfer Equity GP, LLC and Williams Companies, Inc. ("WMB"), and the transactions contemplated thereby, including the merger of WMB with and into etc. Against Against Issuer To approve, on an advisory (non-binding) basis, specified compensatory arrangements between WMB and its named executive officers relating to the transactions contemplated by the Merger Agreement. Abstain Against Issuer To approve the adjournment of the special meeting from time to time, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve the merger proposal. Abstain Against Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE PIPELINE & ENERGY FUND, INC. Date: August 26, 2016 By: /s/ P. Bradley Adams P. Bradley Adams Chief Executive Officer
